Citation Nr: 1711559	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1966 to February 1975, to include service in the Republic of Vietnam, as well as service in the Army National Guard.  The Veteran died in August 2009.  The appellant is seeking benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appellant requested a hearing which was scheduled for August 2013.  The appellant cancelled the scheduled hearing in July 2013. 

In January 2014 and December 2014, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board remanded this case in December 2014 for additional development, to include forwarding the Veteran's claim's file to a VA cardiologist for a medical opinion on the cause of the Veteran's death.  Among other questions, the Board directed that the cardiologist opine as to whether diabetes mellitus or PTSD caused or aggravated the pulmonary embolism or deep vein thrombosis.  The cardiologist was directed to opine whether there is a 50 percent or better probability that the Veteran's diabetes mellitus or PTSD caused; contributed substantially or materially to his death; combined to cause his death; aided or lent assistance to the production of his death; or, rendered the Veteran materially less capable of resisting the effects of the Veteran's fatal pulmonary embolism or deep vein thrombosis.  

In his April 2016 opinion, the cardiologist responded to most of the Board's inquires and provided an extensive rationale for the bulk of his responses.  However, the cardiologist did not provide a rationale as to why PTSD did not cause or aggravate the pulmonary embolism or deep vein thrombosis, or contribute substantially or materially to his death.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must forward the Veteran's claims file to the cardiologist who provided the April 2016 opinion, if available, or another physician, for an addendum opinion.  The claims file must be made available to that physician.

The physician must opine as to whether the Veteran's PTSD caused or aggravated the pulmonary embolism or deep vein thrombosis.

The physician must opine as to	 whether there is a 50 percent or better probability that the Veteran's PTSD caused; contributed substantially or materially to his death; combined to cause his death; aided or lent assistance to the production of his death; OR rendered the Veteran materially less capable of resisting the effects of the fatal pulmonary embolism and deep vein thrombosis.

A complete rationale for any opinion must be provided.

2.  Thereafter, the AOJ must readjudicate the issue on appeal.  If any benefit sought is not granted, the appellant must be provided with a supplemental statement of the case (SSOC), with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




